     Case 1:19-cv-10474-NRB Document 19 Filed 03/06/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK




  MARIA FARMER,

                                Plaintiff,
                                                         Case No. 1:19-cv-10474 (NRB)
                        vs.
                                                         NOTICE OF APPEARANCE
  DARREN K. INDYKE and RICHARD D. KAHN,
  in their capacities as the executors of the ESTATE
  OF JEFFREY EDWARD EPSTEIN,

                                Defendants.


       PLEASE TAKE NOTICE that the undersigned attorney, Andrew Villacastin, who

is a member in good standing of the bar of this Court, hereby appears as counsel for

Plaintiff Maria Farmer in the above-captioned proceeding.

Dated: New York, New York
       March 6, 2020

                                              BOIES SCHILLER FLEXNER LLP

                                              By:   /s/ Andrew Villacastin
                                                    Andrew Villacastin
                                                    55 Hudson Yards
                                                    Telephone: (212) 446-2300
                                                    Fax: (212) 446-2350
                                                    avillacastin@bsfllp.com

                                                    Attorney for Plaintiff Maria Farmer
